        Case 2:18-cr-00389-GAM Document 69 Filed 09/15/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                          :
                                                  :              CRIMINAL ACTION
                            v.                    :              No. 18-389
                                                  :
NICOLAS ISRAEL RODRIGUEZ                          :


                                          ORDER

    This 15th day of September, 2021, for the reasons set forth in the accompanying

Memorandum, it is hereby ORDERED that Defendant’s Motion to Suppress Evidence,

ECF 54, is DENIED.




                                                          _s/Gerald Austin McHugh__
                                                          United States District Judge




                                              1
